DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 April 2020, 29 May 2020, 25 June 2020, 30 June 2020, 10 July 2020, 29 July 2020, 07 August 2020, 25 September 2020, 02 October 2020, 19 October 2020, and 03 December 2020 were considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 8, 9, 10, 11, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 18, and 20 of U.S. Patent No.  10,916,665. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the pending application are anticipated by the claims of US Patent 10,916,665 as outlined in the table below.

Pending Application 16/856582
US Patent 10,916,665
1.    A magnetic field sensor comprising:
a lead frame having a die attach area;
a semiconductor substrate attached to the die attach area of the lead frame;
a coil configured to provide a changing magnetic field in response to a changing current in the coil;
a magnetic field sensing element supported by the substrate to detect a target by detecting variations in the changing magnetic field caused by the target; and
a mold encapsulating the substrate and at least a portion of the lead frame.

1. A magnetic field sensor comprising: 
a lead frame having a first surface, a second opposing surface, at least one slot extending from the first surface to the second surface in a vertical direction, and a plurality of leads; 
a semiconductor die having a first surface in which a magnetic field sensing element is disposed and a second opposing surface attached to the first surface of the lead frame, wherein the at least one slot is aligned with the semiconductor die in the vertical direction; 
a non-conductive mold material enclosing the die and at least a portion of the lead frame, the non-conductive mold material having a first surface adjacent to the first surface of the semiconductor die and a second opposing surface adjacent to the second surface of the lead frame, wherein the non-conductive mold material comprises a protrusion having tapered side walls extending from the second surface of the non-conductive mold material; and 
a conductive coil secured to the second surface of the non-conductive mold material and positioned concentrically with respect to the protrusion of the non-conductive mold material, wherein the conductive coil is configured to operate as a back bias magnet to provide a magnetic field used to detect movement of a target.
the coil is attached to the mold.
.

4. The magnetic field sensor of claim 3 further comprising a second mold material secured to a portion of the non-conductive mold material, wherein the second mold material encloses the coil.
4.    The    magnetic    field sensor of claim    1, wherein the mold encapsulates the coil
4. The magnetic field sensor of claim 3 further comprising a second mold material secured to a portion of the non-conductive mold material, wherein the second mold material encloses the coil.
8.    The magnetic field sensor of claim 1, wherein the lead frame is between the substrate and the coil.
1. A magnetic field sensor comprising: 
a lead frame having a first surface, a second opposing surface, at least one slot extending from the first surface to the second surface in a vertical direction, and a plurality of leads; 
a semiconductor die having a first surface in which a magnetic field sensing element is disposed and a second opposing surface attached to the first surface of the lead frame, wherein the at least one slot is aligned with the semiconductor die in the vertical direction; 
a non-conductive mold material enclosing the die and at least a portion of the lead frame, the non-conductive mold material having a first surface adjacent to the first surface of the semiconductor die and a second opposing surface adjacent to the second surface of the lead frame, wherein the non-conductive mold material comprises a protrusion having tapered side walls extending from the second surface of the non-conductive mold material; and 
a conductive coil secured to the second surface of the non-conductive mold material and positioned concentrically with respect to the protrusion of the non-conductive mold material, wherein the conductive coil is configured to operate as a back bias magnet to provide a magnetic field used to detect movement of a target.
9.    The magnetic field sensor of claim 1, wherein the mold is a non-conductive mold material.
1. A magnetic field sensor comprising: 
a lead frame having a first surface, a second opposing surface, at least one slot extending from the first surface to the second surface in a vertical direction, and a plurality of leads; 
a semiconductor die having a first surface in which a magnetic field sensing element is disposed and a second opposing surface attached to the first surface of the lead frame, wherein the at least one slot is aligned with the semiconductor die in the vertical direction; 
a non-conductive mold material enclosing the die and at least a portion of the lead frame, the non-conductive mold material having a first surface adjacent to the first surface of the semiconductor die and a second opposing surface adjacent to the second surface of the lead frame, wherein the non-conductive mold material comprises a protrusion having tapered side walls extending from the second surface of the non-conductive mold material; and 
a conductive coil secured to the second surface of the non-conductive mold material and positioned concentrically with respect to the protrusion of the non-conductive mold material, wherein the conductive coil is configured to operate as a back bias magnet to provide a magnetic field used to detect movement of a target.
10.    The magnetic field sensor of claim 1, wherein the mold is a first mold, and further comprising a second mold, wherein the second mold encapsulates the coil.

4. The magnetic field sensor of claim 3 further comprising a second mold material secured to a portion of the non-conductive mold material, wherein the second mold material encloses the coil.
11.    The magnetic field sensor of claim 1, wherein the magnetic field sensing element is a tunneling magnetoresistance (TMR) element transducer.
20. The magnetic field sensor of claim 19 wherein the magnetoresistive element comprises one or more of a GMR element, a AMR element, a TMR element, and a MTJ element.
12.    The magnetic field sensor of claim 1, wherein the magnetic field sensing element is a giant magnetoresistive (GMR) transducer.
20. The magnetic field sensor of claim 19 wherein the magnetoresistive element comprises one or more of a GMR element, a AMR element, a TMR element, and a MTJ element.
14.    The magnetic field sensor of claim 1, wherein the magnetic field sensing element is a Hall element.
18. The magnetic field sensor of claim 1 wherein the magnetic field sensing element comprises a Hall effect element.



Claims 1, 6, 7, and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 7, 8, 9, 10, 11, 12, and 13 of U.S. Patent No. 10,670,672 in view of Ausserlechner US 2011/0248711 (Ausserlechner).
Regarding claim 1, claim 1 of US Patent 10,670,672 teaches the pending claim limitations as outlined in the table below.  US Patent 10,670,672 does not explicitly teach a lead frame having a die attach area, the semiconductor substrate attached to the die attach area of the lead frame, and a mold encapsulating the substrate and a portion of the lead frame. 
Ausserlechner teaches (Fig. 7A, 7B) a lead frame having a die attach area (see Fig. 7B - metal sheet layer 704 with pins 718 is manufactured by lead frame manufacturer per para [0080] and understood to be a lead frame), the substrate attached to the die attach area of the lead frame (see Fig. 7B – die 706 is attached to metal layer 704); and a mold encapsulating the substrate and at least a portion of the lead frame (see Fig. 7B and para [0078] – sensor package 720 is a mold body which as show encapsulates the lead frame 704 and 718.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor substrate taught by US patent 10,670,672 to be attached to the die area of a lead frame and encapsulated by mold as taught by Ausserlechner as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a standard interface to the semiconductor and protect the semiconductor as is known in the art.
Regarding claim 1, claim 11 of US Patent 10,670,672 teaches the pending claim limitations as outlined in the table below.  US Patent 10,670,672 does not explicitly teach a lead frame having a die attach area, the semiconductor substrate attached to the die attach area of the lead frame, and a mold encapsulating the substrate and a portion of the lead frame. 
Ausserlechner teaches (Fig. 7A, 7B) a lead frame having a die attach area (see Fig. 7B - metal sheet layer 704 with pins 718 is manufactured by lead frame manufacturer per para [0080] and understood to be a lead frame), the substrate attached to the die attach area of the lead frame (see Fig. 7B – die 706 is attached to metal layer 704); and a mold encapsulating the substrate and at least a portion of the lead frame (see Fig. 7B and para [0078] – sensor package 720 is a mold body which as show encapsulates the lead frame 704 and 718.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor substrate taught by US patent 10,670,672 to be attached to the die area of a lead frame and encapsulated by mold as taught by Ausserlechner as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a standard interface to the semiconductor and protect the semiconductor as is known in the art.
Regarding claims 6, 7, and 11-16, US Patent 10,670,672 teaches the pending claim limitations as outlined in the table below.

Pending Application 16/856582
US Patent 10,670,672
1.    A magnetic field sensor comprising:
a lead frame having a die attach area;
a semiconductor substrate attached to the die attach area of the lead frame;
a coil configured to provide a changing magnetic field in response to a changing current in the coil;


a magnetic field sensing element supported by the substrate to detect a target by detecting variations in the changing magnetic field caused by the target; and
a mold encapsulating the substrate and at least a portion of the lead frame.

1. A magnetic field sensor comprising: 

a semiconductor substrate having a surface in a plane; 
a coil configured to provide an alternating magnetic field in response to an alternating current in the coil, wherein the coil is placed in proximity to a target that moves toward and/or away from the semiconductor substrate, the coil configured to produce eddy currents within the target; and 
a magnetic field sensing element supported on the surface of the substrate to sense a magnetic field produced by the eddy currents and produce an output signal representing the magnetic field produced by the eddy currents as sensed by the magnetic field sensing element, wherein the output signal changes in response to a changing distance between the target and the semiconductor substrate, wherein the magnetic field sensing element is sensitive in the plane of the substrate; and 
a processing circuit coupled to receive the output signal and calculate the distance between the target and the semiconductor substrate, wherein the coil overlaps at least a portion of the magnetic field sensing element.
6.    The magnetic field sensor of claim 1, wherein the coil is positioned above or below the substrate.
8. The magnetic field sensor of claim 1 wherein the coil is positioned above or below the substrate.
7.    The magnetic field sensor of claim 1, wherein the coil is a separately formed element included in a same package with the substrate.
9. The magnetic field sensor of claim 1 wherein the coil is a separately formed element included in a same package with the substrate.
11.    The magnetic field sensor of claim 1, wherein the magnetic field sensing element is a tunneling magnetoresistance (TMR) element transducer.
10. The magnetic field sensor of claim 1 wherein the magnetic field sensing comprises a tunneling magnetoresistance (TMR) element and/or a magnetic tunnel junction (MJT) element.
12.    The magnetic field sensor of claim 1, wherein the magnetic field sensing element is a giant magnetoresistive (GMR) transducer.
3. The magnetic field sensor of claim 1 wherein the magnetic field sensing element is a giant magnetoresistive (GMR) transducer.
13.    The magnetic field sensor of claim 12, wherein the GMR transducer comprises a plurality of GMR elements in a bridge configuration.
    4. The magnetic field sensor of claim 1 wherein the magnetic field sensing element comprises a plurality of magnetoresistance elements in a bridge configuration.
14.    The magnetic field sensor of claim 1, wherein the magnetic field sensing element is a Hall element.
5. The magnetic field sensor of claim 1 wherein the magnetic field sensing element is a vertical Hall element.
15. The magnetic field senor of claim 1, further including a current source coupled to the coil.
7. The magnetic field sensor of claim 1 further including a pulsed current source coupled to the coil to produce a pulsed, alternating magnetic field.
16. The magnetic field sensor of claim 1, further including a pulsed or transient current source coupled to the coil.
7. The magnetic field sensor of claim 1 further including a pulsed current source coupled to the coil to produce a pulsed, alternating magnetic field.
1.    A magnetic field sensor comprising:
a lead frame having a die attach area;
a semiconductor substrate attached to the die attach area of the lead frame;
a coil configured to provide a changing magnetic field in response to a changing current in the coil;


a magnetic field sensing element supported by the substrate to detect a target by detecting variations in the changing magnetic field caused by the target; and
a mold encapsulating the substrate and at least a portion of the lead frame.

11. A magnetic field sensor comprising: 

a semiconductor substrate; 

a coil configured to provide an alternating magnetic field in response to an alternating current in the coil, wherein the coil is placed in proximity to a target that moves toward and/or away from the semiconductor substrate, the coil configured to produce eddy currents within the target; 
a magnetic field sensing element supported on a surface of the substrate to sense a magnetic field produced by the eddy currents and produce an output signal representing the magnetic field produced by the eddy currents as sensed by the magnetic field sensing element, wherein the output signal changes in response to a changing distance between the target and the semiconductor substrate; and 
a processing circuit coupled to receive the output signal and calculate the distance between the target and the semiconductor substrate, wherein the magnetic field sensing element comprises a first, a second, a third and a fourth magnetoresistance elements, wherein the first and second magnetoresistance elements are positioned at an end of the coil and the third and fourth magnetoresistance elements are positioned at an opposing end of the coil wherein the whole of the coil is between the first and third magnetoresistance elements and the whole of the coil is between the second and fourth magnetoresistance elements.
7.    The magnetic field sensor of claim 1, wherein the coil is a separately formed element included in a same package with the substrate
13. The magnetic field sensor of claim 11 wherein the coil is a separately formed element included in a same package with the substrate.

16. The magnetic field sensor of claim 1, further including a pulsed or transient current source coupled to the coil.
12. The magnetic field sensor of claim 11 further including a pulsed current source coupled to the coil to produce a pulsed, alternating magnetic field. 





Claims 1, 3, 7, 12, 14, 15, 16, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, and 8 of U.S. Patent No. 10,145,908 in view of Ausserlechner US 2011/0248711 (Ausserlechner). 
Regarding claim 1, claim 1 of US Patent 10,145,908 teaches the pending claim limitations as outlined in the table below.  US Patent 10,145,908 does not explicitly teach a lead frame having a die attach area, the semiconductor substrate attached to the die attach area of the lead frame, and a mold encapsulating the substrate and a portion of the lead frame. 
Ausserlechner teaches (Fig. 7A, 7B) a lead frame having a die attach area (see Fig. 7B - metal sheet layer 704 with pins 718 is manufactured by lead frame manufacturer per para [0080] and understood to be a lead frame), the substrate attached to the die attach area of the lead frame (see Fig. 7B – die 706 is attached to metal layer 704); and a mold encapsulating the substrate and at least a portion of the lead frame (see Fig. 7B and para [0078] – sensor package 720 is a mold body which as show encapsulates the lead frame 704 and 718.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor substrate taught by US Patent 10,145,908 to be attached to the die area of a lead frame and encapsulated by mold as taught by Ausserlechner as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a standard interface to the semiconductor and protect the semiconductor as is known in the art.
Regarding claim 1, claim 19 of US Patent 10,145,908 teaches the pending claim limitations as outlined in the table below.  US Patent 10,145,908 does not explicitly teach a lead frame having a die attach area, the semiconductor substrate attached to the die attach area of the lead frame, and a mold encapsulating the substrate and a portion of the lead frame. 
Ausserlechner teaches (Fig. 7A, 7B) a lead frame having a die attach area (see Fig. 7B - metal sheet layer 704 with pins 718 is manufactured by lead frame manufacturer per para [0080] and understood to be a lead frame), the substrate attached to the die attach area of the lead frame (see Fig. 7B – die 706 is attached to metal layer 704); and a mold encapsulating the substrate and at least a portion of the lead frame (see Fig. 7B and para [0078] – sensor package 720 is a mold body which as show encapsulates the lead frame 704 and 718.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor substrate taught by US Patent 10,145,908 to be attached to the die area of a lead frame and encapsulated by mold as taught by Ausserlechner as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a standard interface to the semiconductor and protect the semiconductor as is known in the art.
Regarding claims 3, 7, 12, 14, 15, 16, 17, and 18, US Patent 10,145,908 teaches the pending claim limitations as outlined in the table below.

Pending Application 16/856582
US Patent 10,145,908
1.    A magnetic field sensor comprising:
a lead frame having a die attach area;
a semiconductor substrate attached to the die attach area of the lead frame;
a coil configured to provide a changing magnetic field in response to a changing current in the coil;




a magnetic field sensing element supported by the substrate to detect a target by detecting variations in the changing magnetic field caused by the target; and


a mold encapsulating the substrate and at least a portion of the lead frame.

1. A magnetic field sensor comprising: 

a semiconductor substrate; 

a coil, supported by the semiconductor substrate, having a first terminal winding and a second opposite terminal winding, the coil configured to provide a changing magnetic field having a magnetic field vector with a direction parallel to a surface of the semiconductor substrate on which the coil is supported in response to a changing current in the coil; and 

a plurality of magnetic field sensing elements arranged in a bridge configuration and supported by the substrate to detect a target by detecting variations in the changing magnetic field caused by the target; 
wherein the target is physically separate from the semiconductor substrate; and wherein a first pair of magnetic field sensing elements of the bridge configuration is positioned on the semiconductor substrate adjacent to the first terminal winding of the coil and a second pair of magnetic field sensing elements of the bridge configuration is positioned on the semiconductor substrate adjacent to the second terminal winding of the coil to increase a sensitivity of the magnetic field sensor to a target located in line with the magnetic field vector.
7.    The magnetic field sensor of claim 1, wherein the coil is a separately formed element included in a same package with the substrate
    8. The magnetic field sensor of claim 1 wherein the coil is a separately formed element included in a same package with the substrate.
12.    The magnetic field sensor of claim 1, wherein the magnetic field sensing element is a giant magnetoresistive (GMR) transducer.
3. The magnetic field sensor of claim 1 wherein the plurality of magnetic field sensing elements comprises at least one giant magnetoresistive (GMR) element.
3.    The magnetic field sensor of claim 12, wherein the GMR transducer comprises a plurality of GMR elements in a bridge configuration.
1. A magnetic field sensor comprising: 
a semiconductor substrate; 
a coil, supported by the semiconductor substrate, having a first terminal winding and a second opposite terminal winding, the coil configured to provide a changing magnetic field having a magnetic field vector with a direction parallel to a surface of the semiconductor substrate on which the coil is supported in response to a changing current in the coil; and 
a plurality of magnetic field sensing elements arranged in a bridge configuration and supported by the substrate to detect a target by detecting variations in the changing magnetic field caused by the target; 
wherein the target is physically separate from the semiconductor substrate; and wherein a first pair of magnetic field sensing elements of the bridge configuration is positioned on the semiconductor substrate adjacent to the first terminal winding of the coil and a second pair of magnetic field sensing elements of the bridge configuration is positioned on the semiconductor substrate adjacent to the second terminal winding of the coil to increase a sensitivity of the magnetic field sensor to a target located in line with the magnetic field vector.

3. The magnetic field sensor of claim 1 wherein the plurality of magnetic field sensing elements comprises at least one giant magnetoresistive (GMR) element.
14.    The magnetic field sensor of claim 1, wherein the magnetic field sensing element is a Hall element.
4. The magnetic field sensor of claim 1 wherein the plurality of magnetic field sensing elements comprises at least one Hall effect element.
15. The magnetic field senor of claim 1, further including a current source coupled to the coil.
5. The magnetic field sensor of claim 1 further including a current source coupled to the coil.
16. The magnetic field sensor of claim 1, further including a pulsed or transient current source coupled to the coil.
  6. The magnetic field sensor of claim 1 further including a pulsed or transient current source coupled to the coil.
17. The magnetic field sensor of claim 1, wherein the variations in the changing magnetic field are caused by movement of the target in the presence of the magnetic field.
1. A magnetic field sensor comprising: 
a semiconductor substrate; 
a coil, supported by the semiconductor substrate, having a first terminal winding and a second opposite terminal winding, the coil configured to provide a changing magnetic field having a magnetic field vector with a direction parallel to a surface of the semiconductor substrate on which the coil is supported in response to a changing current in the coil; and 
a plurality of magnetic field sensing elements arranged in a bridge configuration and supported by the substrate to detect a target by detecting variations in the changing magnetic field caused by the target; 
wherein the target is physically separate from the semiconductor substrate; and wherein a first pair of magnetic field sensing elements of the bridge configuration is positioned on the semiconductor substrate adjacent to the first terminal winding of the coil and a second pair of magnetic field sensing elements of the bridge configuration is positioned on the semiconductor substrate adjacent to the second terminal winding of the coil to increase a sensitivity of the magnetic field sensor to a target located in line with the magnetic field vector.
18. The magnetic field sensor of claim 1, wherein a direction of the changing magnetic field is in a direction towards or away from the magnetic target.
9. The magnetic field sensor of claim 1 wherein the direction of the changing magnetic field is a direction toward or away from the target.
1.    A magnetic field sensor comprising:
a lead frame having a die attach area;
a semiconductor substrate attached to the die attach area of the lead frame;
a coil configured to provide a changing magnetic field in response to a changing current in the coil;




a magnetic field sensing element supported by the substrate to detect a target by detecting variations in the changing magnetic field caused by the target; and


a mold encapsulating the substrate and at least a portion of the lead frame.

19. A magnetic field sensor comprising: 

a semiconductor substrate; 

a coil configured to provide a changing magnetic field having a magnetic field vector with a direction parallel to a surface of the semiconductor substrate on which the coil is supported in response to a changing current in the coil, the coil having a first terminal winding and a second, opposite terminal winding; and 

a magnetoresistive transducer comprising a plurality of giant magnetoresistive (GMR) elements in a bridge configuration supported by the substrate to detect a target by detecting variations in the changing magnetic field caused by the target; wherein a first pair of GMR elements of the bridge configuration is positioned adjacent to the first terminal winding of the coil and a second pair of GMR elements of the bridge configuration is positioned adjacent to the second terminal winding of the coil to increase a sensitivity of the magnetic field sensor to a target located in line with the magnetic field vector; wherein the target is physically separate from the semiconductor substrate.




Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,495,699. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the pending application are anticipated by the claims of US Patent 10,495,699 as outlined in the table below.

Pending Application 16/856,582
US Patent 10,495,699
1.    A magnetic field sensor comprising:
a lead frame having a die attach area;
a semiconductor substrate attached to the die attach area of the lead frame;
a coil configured to provide a changing magnetic field in response to a changing current in the coil;



a magnetic field sensing element supported by the substrate to detect a target by detecting variations in the changing magnetic field caused by the target; and













a mold encapsulating the substrate and at least a portion of the lead frame.

15. A magnetic field sensor comprising: 
a lead frame having a first and second opposing surfaces; 
a coil adjacent to the second surface of the lead frame and configured to provide a changing magnetic field in response to being energized with a changing current to induce an eddy current in a non-ferromagnetic rotating target; 
a substrate having first and second opposing surfaces, the second surface of the substrate attached to the first surface of the lead frame and the first surface of the substrate supporting: 
a magnetic field sensing element configured to detect the changing magnetic field provided by the coil and a resulting magnetic field generated as a result of the eddy current and produce a signal representing a combination of the changing magnetic field provided by the coil and the resulting magnetic field generated as a result of the eddy current; and 
a circuit formed within the substrate and coupled to receive the signal and determine a position of the rotating target; 
wherein the first surface of the substrate defines a plane that is substantially parallel to an axis of rotation of the non-ferromagnetic rotating target; and 
wherein a shortest distance between the magnetic field sensing resin element and the target changes as a result of rotation of the target, and a strength of the eddy current and a strength of the resulting magnetic field detected by the magnetic field sensing element changes in response to changes in the shortest distance between the magnetic field sensing element and the target wherein the coil is positioned so that the substrate is between the coil and the target.
16. The magnetic field sensor of claim 15 further comprising a non-conductive mold material enclosing the substrate and a portion of the lead frame, wherein the non-conductive mold material has a protrusion concentric with respect to the coil.




Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,495,699 in view of Ausserlechner US 2011/0248711 (Ausserlechner). 

Regarding claim 1, claim 5 of US Patent 10,495,699 teaches the pending claim limitations as outlined in the table below.  US Patent 10,495,699 does not explicitly teach a lead frame having a die attach area, the semiconductor substrate attached to the die attach area of the lead frame, and a mold encapsulating the substrate and a portion of the lead frame. 
Ausserlechner teaches (Fig. 7A, 7B) a lead frame having a die attach area (see Fig. 7B - metal sheet layer 704 with pins 718 is manufactured by lead frame manufacturer per para [0080] and understood to be a lead frame), the substrate attached to the die attach area of the lead frame (see Fig. 7B – die 706 is attached to metal layer 704); and a mold encapsulating the substrate and at least a portion of the lead frame (see Fig. 7B and para [0078] – sensor package 720 is a mold body which as show encapsulates the lead frame 704 and 718.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor substrate taught by US Patent 10,495,669 to be attached to the die area of a lead frame and encapsulated by mold as taught by Ausserlechner as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a standard interface to the semiconductor and protect the semiconductor as is known in the art.


Pending Application 16/856,582
US Patent 10,495,699
1.    A magnetic field sensor comprising:
a lead frame having a die attach area;
a semiconductor substrate attached to the die attach area of the lead frame;


a coil configured to provide a changing magnetic field in response to a changing current in the coil;
a magnetic field sensing element supported by the substrate to detect a target by detecting variations in the changing magnetic field caused by the target; and
a mold encapsulating the substrate and at least a portion of the lead frame.

1. A magnetic field sensor comprising: 

a substrate having first and second opposing surfaces; 
a magnetic source configured to provide a magnetic field to induce an eddy current in a non-ferromagnetic rotating target having a body with an oblong, oval shape affecting the eddy current, wherein the magnetic source is a coil positioned so that the substrate is between the magnetic source and the target; 
a magnetic field sensing element configured to detect the magnetic field provided by the magnetic source and a resulting magnetic field generated as a result of the eddy current and produce a signal representing a combination of the magnetic field provided by the magnetic source and the resulting magnetic field generated as a result of the eddy current; and
 a circuit formed within the substrate and coupled to receive the signal and determine a position of the rotating target, wherein the substrate is positioned so a plane defined by the first surface is substantially parallel to an axis of rotation of the rotating target; and wherein a shortest distance between the magnetic field sensing element and the rotating target changes as a result of rotation of the oblong, oval shape of the body, and a strength of the eddy current and a strength of the resulting magnetic field changes in response to changes in the shortest distance between the magnetic field sensing element and the rotating target.
5. The magnetic field sensor of claim 1 wherein the coil is energized with a changing current.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over de Coulon et al. US 6,043,644 (de Coulon) in view of Ausserlechner US 2011/0248711 (Ausserlechner).
Regarding claim 1, de Coulon teaches (Fig. 8, 9, 10) a magnetic field sensor (see abstract - inductive contactless sensor including coil for magnetic field pick up) comprising:
a semiconductor substrate (see Fig. 11 and col. 7, lines 40-62 – silicon substrate 50) 
a coil (see Fig. 11 – primary coil 10) configured to provide a changing magnetic field in response to a changing current in the coil (see col. 4, lines 13-15 – primary coil 10 is fed by an alternating current which inherently generates an alternating magnetic field in a coil);
a magnetic field sensing element (see Fig. 11 – secondary coils 20, 30) supported by the substrate (see Fig. 11 – secondary coils 20, 30 are on silicon substrate 50) to detect a target by detecting variations in the changing magnetic field caused by the target (see Fig. 11 and col. 7, lines 55-62 – secondary coils 20, 30 pick up magnetic field generated by primary coil 10 and channeled by tooth 1, 3, of toothed wheel 0).
De Coulon does not explicitly teach a lead frame having a die attach area, the substrate attached to the die attach area of the lead frame; and a mold encapsulating the substrate and at least a portion of the lead frame.
Ausserlechner teaches (Fig. 7A, 7B) a lead frame having a die attach area (see Fig. 7B - metal sheet layer 704 with pins 718 is manufactured by lead frame manufacturer per para [0080] and understood to be a lead frame), the substrate attached to the die attach area of the lead frame (see Fig. 7B – die 706 is attached to metal layer 704); and a mold encapsulating the substrate and at least a portion of the lead frame (see Fig. 7B and para [0078] – sensor package 720 is a mold body which as shown encapsulates the lead frame 704 and 718.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor substrate taught by de Coulon to be attached to the die area of a lead frame and encapsulated by mold as taught by Ausserlechner as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a standard interface to the die and protect the die as is known in the art.
Regarding claim 2, de Coulon teaches (Figs. 8, 11, 15) the magnetic    field sensor of claim 1 with the coil (see Fig. 11 – primary coil 10).
De Coulon does not explicitly teach wherein the coil is adjacent to the mold.
Ausserlechner teaches the coil is adjacent to the mold (see Fig. 7B – coil formed by sheet metal 702 for carrying current is adjacent to mold of package 720).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil taught by de Coulon to be adjacent to the mold as taught by Ausserlechner as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to incorporate and protect the coil within a single package.
Regarding claim 3, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1, with the coil (see Fig. 11 – primary coil 10).
De Coulon does not explicitly teach wherein the coil is attached to the mold.
Ausserlechner teaches the coil is attached to the mold (see Fig. 7B – coil formed by sheet metal 702 for carrying current is inside and therefore attached to mold of package 720).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil taught by de Coulon to be attached to the mold as taught by Ausserlechner as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to incorporate and protect the coil within a single package.
Regarding claim 4, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1, with the coil (see Fig. 11 – coil 10).
De Coulon does not explicitly teach wherein the mold encapsulates the coil.
Ausserlechner teaches the mold encapsulates the coil (see Fig. 7B – coil formed by sheet metal 702 for carrying current is encapsulated by mold of package 720).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil taught by de Coulon to be encapsulated by the mold as taught by Ausserlechner as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to incorporate and protect the coil within a single package.
Regarding claim 5, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1, wherein the magnetic field sensing element is closer to the target than the coil (see Fig. 15 – primary coil 301 is further from target 311 than the secondary coils 302 and 303).
Regarding claim 6, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1, wherein the coil is positioned above or below the substrate (see Fig. 11 – primary coil 10 is positioned on the surface of the substrate and therefore considered “above” the substrate).
Regarding claim 7, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1, but does not explicitly teach the coil is a separately formed element included in a same package with the substrate.
Ausserlechner teaches (Fig. 7A-7B) the coil is a separately formed element included in a same package with the substrate (see Fig. 7B – coil formed by turn in sheet 702 is separate but in the same mold package 720 as semiconductor die 706).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil taught by de Coulon to be separately formed and included in the same package as taught by Ausserlechner as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve a thickness of the coil for the required to carry the current for magnetic field generation as taught by Ausserlechner per para [0079]. 
Regarding claim 8, de Coulon teaches (Fig. 8, 9, and 11) the magnetic field sensor of claim 1, but does not teach wherein the lead frame is between the substrate and the coil.
Ausserlechner teaches (Fig. 7A-7B) the lead frame is between the substrate and the coil (see Fig. 7B – metal layer 704 considered the lead frame is between die 706 and coil formed by turn in metal layer 702).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by de Coulon to have the lead frame between the substrate and coil as taught by Ausserlechner as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve a thickness of the coil for the required current as taught by Ausserlechner per para [0079]. 

Regarding claim 9, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1, but does not explicitly teach wherein the mold is a non-conductive mold material.
Ausserlechner teaches (Figs. 7A-7B) the mold is a non-conductive mold material (see Fig. 7B – mold of package 720 is non-conductive otherwise all the electrical pins 718 would be shorted together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by de Coulon to include non-conductive mold material as taught by Ausserlechner as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to encapsulate the substrate and protect it from external damage.
Regarding claim 14, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1, but does not explicitly teach wherein the magnetic field sensing element is a Hall element.
Ausserlechner teaches (Fig. 7A) the magnetic field sensing element is a Hall element (see Fig. 7A – magnetic sensor element 714 is Hall element per para [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field sensor taught by de Coulon to be a Hall element as taught by Ausserlechner as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to utilize the low cost and easy circuit integration of a Hall element. 
Regarding claim 15, de Coulon teaches (Figs. 8, 11, 15) the magnetic field senor of claim 1, further including a current source coupled to the coil (see col. 4, lines 13-15 – primary coil 10 is fed by an alternating current which inherently generates an alternating magnetic field in a coil).
Regarding claim 17, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1, wherein the variations in the changing magnetic field are caused by movement of the target in the presence of the magnetic field (see Fig. 8 – position of the wheel O is determined by the detection circuitry based on variations in magnetic field based on wheel movement).
Regarding claim 18, de Coulon teaches (Figs. 8, 11, 15) the apparatus capable of performing the magnetic field sensor of claim 1, wherein a direction of the changing magnetic field is in a direction towards or away from the magnetic target (see Fig. 11 – direction of changing magnetic field generated by coil 10 would be in the direction toward and away from the wheel O based on continuation shown in Fig. 11).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over de Coulon et al. US 6,043,644 (de Coulon) in view of Ausserlechner US 2011/0248711 (Ausserlechner) in further view of Ararao et al. US 2010/0141249 (Ararao).
Regarding claim 10, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1, including the coil (see Fig. 11 – primary coil 10).
De Coulon does not teach wherein the mold is a first mold, and further comprising a second mold, wherein the second mold encapsulates the coil.
Ausserlechner teaches (Figs. 7A-7B) wherein the mold is a first mold (see Fig. 7B – mold package 720).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor taught by de Coulon to include a first mold as taught by Ausserlechner as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to incorporate and protect the device within a single package.
De Coulon in view of Ausserlechner does not teach a second mold encapsulating the coil.
Ararao teaches (Fig. 2C) a second mold encapsulating a magnetic source (see Fig. 2C – liquid encapsulant 20 for magnet 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor taught by de Coulon in view of Ausserlechner to include a second mold as taught by Ararao as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide different magnetic field generating sources to packaged sensors.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over de Coulon et al. US 6,043,644 (de Coulon) in view of Ausserlechner US 2011/0248711 (Ausserlechner) in further view of Guo et al. US 2009/0256552 (Guo).
Regarding claim 11, de Coulon in view of Ausserlechner teaches the magnetic field sensor of claim 1, but does not teach wherein the magnetic field sensing element is a tunneling magnetoresistance (TMR) element transducer.
Guo teaches (Fig. 6) the magnetic field sensing element is a tunneling magnetoresistance (TMR) element transducer (see para [0002] – detection of toothed wheels with magnetic tunnel junction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field sensing element taught by de Coulon in view of Ausserlechner to be a tunneling magnetoresistance element as taught by Guo as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to utilize the enhanced sensitivity of tunneling magnetoresistance elements. 

Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over de Coulon et al. US 6,043,644 (de Coulon) in view of Ausserlechner US 2011/0248711 (Ausserlechner) in further view of Butzmann US 2003/0222642 (Butzmann).
Regarding claim 12, de Coulon in view of Ausserlechner teaches the magnetic field sensor of claim 1, but does not teach wherein the magnetic field sensing element is a giant magnetoresistive (GMR) transducer.
Butzmann teaches (Fig. 4) the magnetic field sensing element is a giant magnetoresistive (GMR) transducer (see Fig. 4 and para [0110] – the sensor of Fig. 4 is constructed with GMR elements 1, 2, 3, 4 as sensor elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field sensor taught by de Coulon in view of Ausserlechner to be a giant magnetoresistive transducer as taught by Butzmann as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to increase the sensitivity of the magnetic field measurement.
Regarding claim 13, de Coulon in view of Ausserlechner teaches the magnetic field sensor of claim 12, but does not teach wherein the GMR transducer comprises a plurality of GMR elements in a bridge configuration.
Butzmann teaches (Fig. 4) the GMR transducer comprises a plurality of GMR elements in a bridge configuration  (see Fig. 4 and para [0110] – the sensor of Fig. 4 is constructed with GMR elements 1, 2, 3, 4 in bridge configuration as shown.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field sensor taught by de Coulon in view of Ausserlechner to be a plurality of GMR elements in a bridge configuration as taught by Butzmann as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to increase the sensitivity of the magnetic field measurement.
Regarding claim 16, de Coulon in view of Ausserlechner teaches the magnetic field sensor of claim 1, but does not explicitly teach further including a pulsed or transient current source coupled to the coil.
Butzmann teaches (Fig. 4) a pulsed current source coupled to the coil to produce a pulsed, alternating magnetic field (see Fig. 4 and para [0094] - pulse DC source used to generate coil current to obtain particular temporal variation of signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current source taught by de Coulon in view of Ausserlechner to be a pulse current source as taught by Butzmann in order to achieve the predictable results of generated a magnetic field with a particular temporal variation. One would be motivated to make such a modification in order to discriminate from other sources of magnetic fields to eliminate undesirable background from the measurement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868